DISMISS; Opinion Filed July 5, 2013.




                                         SIn The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                       No. 05-12-01392-CV

                          JOSE ANGEL HERNANDEZ, Appellant
                                        V.
                      YADI'S WESTERN DISTRIBUTOR, INC., Appellee

                        On Appeal from the 193rd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-11-10157

                                 MEMORANDUM OPINION
                         Before Justices Moseley, Bridges, and Lang-Miers
                                    Opinion by Justice Moseley
          The clerk’s record in this case is overdue. By letter dated April 19, 2013 we informed

appellant that the District Clerk had notified the Court that the clerk’s record had not been filed

because appellant had not paid for or made arrangements to pay for the clerk’s record. We

directed appellant to file written verification that he had paid for or made arrangements to pay for

the clerk’s record or that he had been found entitled to proceed without payment of costs. We

cautioned appellant that if he did not file the required documentation within ten days, we might

dismiss the appeal without further notice. To date, appellant has not provided the required

documentation or otherwise corresponded with the Court regarding the status of the clerk’s

record.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b).



                                                  /Jim Moseley/
                                                  JIM MOSELEY
                                                  JUSTICE


121392F.P05




                                            –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

JOSE ANGEL HERNANDEZ, Appellant                      On Appeal from the 193rd Judicial District
                                                     Court, Dallas County, Texas
No. 05-12-01392-CV         V.                        Trial Court Cause No. DC-11-10157.
                                                     Opinion delivered by Justice Moseley.
YADI'S WESTERN DISTRIBUTOR, INC.,                    Justices Bridges and Lang-Miers
Appellee                                             participating.

        In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
        It is ORDERED that appellee YADI'S WESTERN DISTRIBUTOR, INC. recover its
costs of this appeal from appellant JOSE ANGEL HERNANDEZ.


Judgment entered this 5th day of July, 2013.




                                                     /Jim Moseley/
                                                     JIM MOSELEY
                                                     JUSTICE




                                               –3–